Citation Nr: 9920965	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-traumatic encephalopathy with secondary motor 
seizures.

2.  Entitlement to a total rating based on individual 
unemployability by reason of a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty for training from May to August 
1976, and served on active duty from April 1978 to December 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the claim for an initial rating in excess of 20 percent for 
post-traumatic encephalopathy with secondary motor seizures.  
The veteran's seizure disorder is currently evaluated as 20 
percent disabling under the provisions of Diagnostic Code 
8911 of VA's Schedule for Rating Disabilities.  Under this 
code provision, a 20 percent evaluation requires at least one 
major seizure in the last 2 years, or at least 2 minor 
seizures in the last 6 months.  The next higher evaluation of 
40 percent requires at least one major seizure in the last 
six months or two major seizures in the last year, or an 
average of at least 5 to 8 minor seizures weekly.  A 60 
percent evaluation requires an average of at least one major 
seizure in four months over the last year, or 9 to 10 minor 
seizures per week.  A major seizure is characterized by 
generalized tonic-clonic convulsion with unconsciousness.  An 
80 percent evaluation is warranted for an average of at least 
one major seizure in three months over the prior year, or 
more than 10 minor seizures weekly.  Finally, a 100 percent 
evaluation is provided where there is an average of at least 
one major seizure per month over the prior year.  See 38 
C.F.R.  § 4.124a, Diagnostic Code 8911 (1998).

A minor seizure consists of a brief interruption in 
consciousness or in conscious control associated with staring 
or rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal); or sudden jerking movements of the arms, 
trunk or head (myoclonic type); or sudden loss of postural 
control (akinetic type).  Id.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  See 38 C.F.R. § 4.121 
(1998).

With respect to the veteran's claim, medical evidence 
indicates that the veteran experiences both major and minor 
seizures.  However, the question remains as to the frequency 
of these seizures.  The veteran maintains that he suffers 
from eight to ten minor seizures a day, which appears to be 
consistent with a 60 percent evaluation under Diagnostic Code 
8911.  Although various friends and relatives of the veteran 
have submitted statements confirming the presence of chronic 
seizure activity, no one has verified the veteran's 
allegation that he experiences eight to ten seizures a day.  
In a November 1996 letter, for example, the veteran's fiancée 
stated that the veteran experienced frequent seizures, but 
was unable to identify the number of occurrences during any 
given day.  

Based on these findings, the veteran's representative 
maintains that the veteran should be afforded a VA 
compensation examination to assess the nature and severity of 
his seizure disorder.  The Board agrees, as it appears that 
the veteran has not been afforded a VA examination with 
respect to his seizure disorder since June 1994.  It is 
therefore requested that the RO schedule the veteran to 
undergo a VA neurological examination for the purpose of 
determining the current severity of his service-connected 
seizure disorder.  

Next, the record also discloses that additional pertinent VA 
outpatient treatment records exist which have not been 
associated with the veteran's claims file.  In May 1999, the 
veteran testified at a hearing before the undersigned Board 
Member that he received treatment and medication for his 
seizure disorder through the VA.
However, these medical records are presently not attached to 
the veteran's claims file, and it does not appear that they 
have been requested by the RO.  The Board notes that such 
medical evidence is certainly relevant to the veteran's claim 
in this case.  Therefore, the RO should attempt to obtain 
these records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file any VA treatment 
records pertaining to the veteran's 
service-connected post-traumatic 
encephalopathy with secondary motor 
seizures which have not been secured 
previously.

2.  Thereafter, the appellant should 
undergo a VA neurological examination for 
the purpose of determining the current 
severity of his service-connected seizure 
disorder.  Evaluation by the appropriate 
specialist(s) should be accomplished.  
All indicated tests and studies are to be 
conducted, and all findings should be 
reported in detail.  A complete history 
and description of any recent seizure 
activity also should be documented in 
detail.  The examiner should determine 
and report the type and frequency of 
attacks as accurately as possible, since 
severity of disability for rating 
purposes is dependent upon type (grand or 
petit mal, Jacksonian, focal motor or 
sensory, etc.), frequency, duration, and 
sequelae of seizures.  The examiner 
should note the frequency of either grand 
mal or major seizures and petit mal or 
minor seizures for which there is 
clinical evidence.  The claims file must 
be made available to the examiner for his 
or her review in conjunction with the 
examination.  The examiner should comment 
on the effect, if any, of the veteran's 
seizure disorder on his employability.  A 
complete rationale for all opinions and 
conclusions expressed should be provided.

3.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND, and, if not, the RO should 
implement corrective procedures.  

4.  The RO should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 20 percent for post-
traumatic encephalopathy with secondary 
motor seizures and entitlement to a total 
rating based on individual 
unemployability by reason of a service-
connected disability in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  If the 
determination made remains unfavorable, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 

desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

